         Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
________________________________________
                                                )
PETER B. MAPES,                                 )
                                                )
       Plaintiff,                               )
                                                )
       V.                                       )
                                                ) Civ. A. No. 20-0223 (JEB)
SENATOR JACK REED,                              )
RICHARD CODY, Chairman,                         )
National Commission on Military Aviation Safety )
                                                )
       Defendants.                              )
__________________________________________)


 DEFENDANT CHAIRMAN CODY’S OPPOSITION TO PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT

       Defendant Chairman Cody hereby opposes Plaintiff’s Motion for Summary Judgment,

ECF No. 18, and Plaintiff’s Cross Motion for Summary Judgment, ECF No. 19. A response to

Plaintiff’s Statement of Undisputed Material Facts and a memorandum of points and authorities

in opposition are included herein. For the reasons explained in the accompanying memorandum

in opposition to the motions for summary judgment, both of these motions should be denied.


Dated: May 29, 2020                        Respectfully submitted,




                                              1
Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 2 of 9




                           MICHAEL R. SHERWIN
                           Acting United States Attorney

                           DANIEL F. VAN HORN, D.C. Bar # 924092
                           Chief, Civil Division

                       By: /s/ John Moustakas
                           John Moustakas, D.C. Bar #442076
                           Assistant U.S. Attorney
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           (202) 252-2518
                           john.moustakas@usdoj.gov

                           Counsel for Chairman Richard Cody

                           Stefan R. Wolfe
                           General Counsel

                           Cody Cheek
                           Attorney
                           National Commission on Military Aviation Safety
                           2900 Crystal Drive
                           Arlington, VA 22202

                           Of Counsel




                              2
          Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 3 of 9




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
________________________________________
                                                )
PETER B. MAPES,                                 )
                                                )
       Plaintiff,                               )
                                                )
       V.                                       )
                                                ) Civ. A. No. 20-0223 (JEB)
SENATOR JACK REED,                              )
RICHARD CODY, Chairman,                         )
National Commission on Military Aviation Safety )
                                                )
       Defendants.                              )
__________________________________________)


 RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED MATERIAL FACTS

       Plaintiff accompanied his two motions for summary judgment with the same Statement of

Undisputed Material Facts. Both statements suffer from the same three flaws.

       First, the statements assert facts that are not in the record. See Local Rule 7(h)(1).

Indeed, because Plaintiff has not submitted a single document in support of his motion, every

fact asserted (other than those which are actually legal conclusions or restate facts submitted by

the Commission) remains unsupported.

       Second, Plaintiff’s statement asserts facts in support of summary judgment on a claim not

pled in his complaint. See Defendant Chairman Cody’s Reply Memorandum in Support of His

Motion to Dismiss or, in the Alternative, for Summary Judgment, ECF No. 23, at 9-14.

       Third, assuming this Court reaches the merits of Plaintiff’s two motions, most of the

asserted facts asserted are not material to the narrow grounds on which he seeks summary

judgment.




                                                 1
          Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 4 of 9




       The Commission asserts that the only facts relevant to the resolution of Plaintiff’s two

motions are the following undisputed facts:

       1. The National Commission on Military Aviation Safety (the “Commission”) was

created by the John S. McCain National Defense Authorization Act for Fiscal Year 2019, Pub. L.

No. 115-232, Div. A, Title X, Subtitle F, § 1087, 132 Stat. 1636, 1992-96 (2018) [hereinafter

“NDAA § 1087”].

       2. Plaintiff was appointed to the Commission by Senator Reed pursuant to NDAA §

1087(b)(1)(C). 164 Cong. Rec. S6929 (daily ed. Nov. 13, 2018).

       3. Plaintiff was a reemployed annuitant. See 5 U.S.C. 3323(b)(1); Exhibits F, G, H, I,

and J of Enclosure 1 to Defendant Chairman Cody’s Motion to Dismiss or, in the Alternative, for

Summary Judgment, ECF No. 13-1 [“Def. Chairman Cody’s MTD”]; Plaintiff’s Cross Motion

for Summary Judgment, ECF No. 19, at 3 [“Pl.’s Cross Mot. for S.J.”] (conceding Plaintiff’s

status as a reemployed annuitant).

       4. Members of the Commission are Federal employees. NDAA § 1087(b)(7).

       5. Nothing in the text of the NDAA limits the authority of appointing officials to remove

members of the Commission. NDAA § 1087.

       6. Plaintiff was terminated from the Commission by Senator Reed by letter dated

January 7, 2020. Exhibit D of Enclosure 1 to Def. Chairman Cody’s MTD, ECF No. 13-1.

       The Commission disputes the inferences in Plaintiff’s motions that he was removed

because of a disagreement about aviation safety data or any other policy disagreement. See e.g.,

Pl.’s Cross Mot. for S.J., ECF No. 19, at 1, 6. Furthermore, Plaintiff pled no facts supporting

such an inference, and they are unnecessary to decide any motion.




                                                 2
        Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 5 of 9




Dated: May 29, 2020                Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   DANIEL F. VAN HORN, D.C. Bar # 924092
                                   Chief, Civil Division

                               By: /s/ John Moustakas
                                   John Moustakas, D.C. Bar #442076
                                   Assistant U.S. Attorney
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2518
                                   john.moustakas@usdoj.gov

                                   Counsel for Chairman Richard Cody

                                   Stefan R. Wolfe
                                   General Counsel

                                   Cody Cheek
                                   Attorney
                                   National Commission on Military Aviation Safety
                                   2900 Crystal Drive
                                   Arlington, VA 22202

                                   Of Counsel




                                      3
          Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 6 of 9




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
________________________________________
                                                )
PETER B. MAPES,                                 )
                                                )
       Plaintiff,                               )
                                                )
       V.                                       )
                                                ) Civ. A. No. 20-0223 (JEB)
SENATOR JACK REED,                              )
RICHARD CODY, Chairman,                         )
National Commission on Military Aviation Safety )
                                                )
       Defendants.                              )
__________________________________________)

     DEFENDANT CHAIRMAN CODY’S MEMORANDUM OF POINTS AND
   AUTHORITIES IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY
  JUDGMENT AND PLAINTIFF’S CROSS MOTION FOR SUMMARY JUDGMENT

                                        INTRODUCTION

       Concurrent with filing his oppositions to defendants’ motions to dismiss, Plaintiff filed

two nearly identical motions for summary judgment: Plaintiff’s Motion for Summary Judgment,

ECF No. 18 [“Pl.’s Mot. for S.J.”]; and Plaintiff’s Cross Motion for Summary Judgment, ECF

No. 19 [“Pl.’s Cross Mot. for S.J.”]. Both motions ask this Court for relief and judgment against

the Commission. However, as these motions are nearly identical, the Commission will address

both motions in this response.

       Plaintiff’s sole basis for seeking summary judgment in his first motion, ECF No. 18, is

his claim that Senator Reed’s termination of plaintiff was illegal because it violated the

Constitution’s separation of powers. Plaintiff asserts that same ground in his cross motion, ECF

No. 19, and also asserts that his status as a reemployed annuitant is “immaterial” because the

work of members of the Commission “may point to poor performance by the people who

appointed them.” Pl.’s Cross Mot. for S.J., ECF No. 19, at 3, 6.

                                                 1
            Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 7 of 9




       In a separate filing, the Commission moved to dismiss Plaintiff’s claim for lack of

jurisdiction, failure to state a claim, or, in the alternative, for summary judgment. Defendant

Chairman Cody’s Motion to Dismiss or, in the Alternative, for Summary Judgment, ECF No. 13

[“Def. Chairman Cody’s MTD”]. Plaintiff responded to those arguments in a separate

opposition. Plaintiff’s Opposition to Chairman Cody’s Motion to Dismiss, ECF No. 16. The

Commission filed its reply brief. Defendant Chairman Cody’s Reply Memorandum in Support

of His Motion to Dismiss or, in the Alternative, for Summary Judgment [“Def. Chairman Cody’s

Reply on MTD”], ECF No. 23.

       Should this Court grant the Commission’s motion to dismiss for lack of jurisdiction,

failure to state a claim, or, in the alternative, for summary judgment, it would be fatal to both of

Plaintiff’s motions for summary judgment. To promote judicial economy, and as the parties

have already made their best arguments regarding the Commission’s motion, the Commission

will limit itself to addressing the merits of Plaintiff’s motions for summary judgment.

       Plaintiff’s motions for summary judgment should be denied because: (1) Plaintiff seeks

judgment on a claim not included in his complaint, (2) Plaintiff’s removal did not violate

separation of powers, and (3) the “at will” standard is mandated for reemployed annuitants.

                                           ARGUMENT

       I.      Plaintiff asks for judgment on a claim that was never pled

       Plaintiff filed a complaint alleging he was removed in violation of NDAA § 1087, and

that he was removed from his position without due process.

       Plaintiff’s two motions for summary judgment both allege that Senator Reed violated the

Constitution’s separation of powers when he removed Plaintiff from his position. Pl.’s Mot. for

S.J., ECF No. 18, at 3-5; Pl.’s Cross Mot. for S.J., ECF No. 19, at 3-6. This constitutional claim



                                                  2
          Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 8 of 9




is absent from Plaintiff’s complaint. Plaintiff cannot seek summary judgment on a claim that

was never properly pled.

       In the Commission’s reply brief to its motion to dismiss, the Commission fully addressed

why Plaintiff cannot defeat a motion to dismiss by asserting a claim that was never pled. Def.

Chairman Cody’s Reply on MTD, ECF No. 23, at 9-14. To avoid unnecessary repetition, the

Commission adopts these same arguments to explain why this Court should deny Plaintiff’s

motion for summary judgment.

       II.     Plaintiff’s Removal Did Not Violate Separation of Powers

       Assuming this Court reaches the substance of Plaintiff’s motions for summary judgment,

this Court should deny them on their merits. The Commission demonstrated that the removal of

Plaintiff from the Commission did not violate the separation of powers. Def. Chairman Cody’s

Reply on MTD, ECF No. 23, at 10-14. To avoid unnecessary repetition, the Commission adopts

those same arguments to explain why this Court should deny Plaintiff’s motion for summary

judgment.

       III.    The “At Will” Standard is Mandated for Reemployed Annuitants

       Plaintiff’s asserts that his status as a reemployed annuitant is “immaterial” to his motion

for summary judgment. Pl.’s Cross Mot. for S.J., ECF No. 19, at 3. Instead it is fatal. The

Commission fully addressed this issue in our reply brief. Def. Chairman Cody’s Reply on MTD,

ECF No. 23, at 15-18. To avoid unnecessary repetition, the Commission adopts those same

arguments to explain why this Court should deny Plaintiff’s motion for summary judgment.

       IV.     Plaintiff is not entitled to Attorney’s Fees

       In the document titled “Motion for Summary Judgment,” Plaintiff’s conclusion states,

“Dr. Mapes also requests a payment of his attorney fees.” Pl.’s Mot. for S.J., ECF No. 18, at 5.



                                                3
          Case 1:20-cv-00223-JEB Document 24 Filed 05/29/20 Page 9 of 9




This request is absent from the complaint, asserts no factual basis as to what those fees would be,

or legal argument as to why they would be due. Generally, under the “American Rule,” each

party ordinarily bears its own attorney fees. See Lewis v. District of Columbia, 2018 U.S. Dist.

LEXIS 203865, at *8-9 (D.D.C. 2018) (citations omitted). This Court should deny Plaintiff’s

request for attorney fees as being unpled, and unsupported both factually and legally.

                                        CONCLUSION

       This Court should deny Plaintiff’s motions for summary judgment.

Dated: May 29, 2020                          Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                        By: /s/ John Moustakas
                                            John Moustakas, D.C. Bar #442076
                                            Assistant U.S. Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2518
                                            john.moustakas@usdoj.gov

                                             Counsel for Chairman Richard Cody

                                             Stefan R. Wolfe
                                             General Counsel

                                             Cody Cheek
                                             Attorney
                                             National Commission on Military Aviation Safety
                                             2900 Crystal Drive
                                             Arlington, VA 22202

                                             Of Counsel




                                                4
